Exhibit 10.7


FIRST AMENDMENT TO THE AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This First Amendment to the Amended and Restated Employment Agreement (the
“First Amendment”), entered into as of October 3, 2018 (the “Effective Date”),
amends that certain Amended and Restated Employment Agreement (the “Agreement”)
between Tom Ferguson and AZZ Inc. (the “Company”), dated September 29, 2016.


WHEREAS, the Agreement shall be amended solely to clarify compliance with
Section 409A of the Internal Revenue Code of 1986.


NOW, THEREFORE, the Agreement shall be amended effective as of the Effective
Date as provided below:


1.
Definitions. All capitalized terms used herein and not expressly defined herein
shall have the respective meanings given to such terms in the Agreement.



2.
Entire Agreement. Except as expressly modified by this First Amendment, the
Agreement shall be and remain in full force and effect in accordance with its
terms and shall constitute the legal, valid, binding and enforceable obligations
of the Company and Executive.



3.
Section 3.04 of the Agreement is hereby replaced in its entirety to read as
follows:



“Change in Control. If Executive’s employment is terminated (including by the
Company’s election not to allow the term to be automatically extended in
accordance with Section 1.01) during a “Change in Control” Period as defined in
the Change in Control Agreement dated November 4, 2013, between Executive and
the Company (the “Change in Control Agreement”), this Agreement shall terminate,
and the provisions of ARTICLE III of the Change in Control Agreement shall apply
in lieu of ARTICLE IV of this Agreement, provided, that the provisions of
ARTICLE V and ARTICLE VI of this Agreement shall survive the termination of this
Agreement.”


4.
Section 4.02 (b) of the Agreement is hereby replaced in its entirety to read as
follows:



“an amount equal to Executive’s Base Salary (not including any bonus payable) as
of the date of such termination for the greater of (i) twenty four (24) months
or (ii) the remainder of the Employment Term, in either case payable in
accordance with the Company’s regular payroll procedures beginning sixty (60)
days after the date of termination;”


5.
The last paragraph of Section 4.02 is hereby amended to add the following
sentence:





1



--------------------------------------------------------------------------------




“Such release must be executed by Executive and delivered to the Company, and
must have become irrevocable, no later than the date on which such payments are
to be made or commence.”


6.
Section 4.04(b) is hereby replaced in its entirety to read as follows:



“an amount equal to Executive’s Base Salary (not including any bonus payable) as
of the date immediately prior to the third anniversary of the date hereof for
twelve (12) months, payable in accordance with the Company’s regular payroll
procedures beginning sixty (60) days after the date of termination.”


7.
The last paragraph of Section 4.04 is hereby amended to add the following
sentence:



“Such release must be executed by Executive and delivered to the Company, and
must have become irrevocable, no later than the date on which such payments are
to commence.”


8.
Section 8.02 of the Agreement is hereby replaced in its entirety to read as
follows:



“Termination of Employment. A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Amended Agreement providing
for the payment of any amounts or benefits that are considered nonqualified
deferred compensation under Code Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A, and, for purposes of any such provision of
this Amended Agreement, references to a “termination,” “termination of
employment” or like terms and concepts shall mean a “separation from service”
within the meaning of Code Section 409A, and references to “date of termination”
shall mean the date on which a “separation from service” occurs. In general,
Executive will incur a “separation from service” on the date the Company and
Executive reasonably believe that no further services will be performed or that
the level of bona fide services (whether as an employee or independent
contractor) will permanently decrease to no more than twenty (20) percent of the
level of services performed over the immediately preceding thirty-six (36)
months. The determination of whether and when a “separation from service” has
occurred for proposes of this Amended Agreement shall be made in accordance with
Section 1.409A-1(h) of the Treasury Regulations.”


9.
Article I, Section 1.01 to Exhibit A (Form of Release) as attached to the
Agreement is hereby replaced in its entirety to read as follows:



“Relationship with the Company. Executive will separate from service with the
Company effective _______________, 20____ (“Separation Date”).”




2



--------------------------------------------------------------------------------




10.
Article II, Section 2.01 of Exhibit A (Form of Release) as attached to the
Agreement is hereby replaced in its entirety to read as follows:



“Severance. Upon Executive’s execution and delivery of this Separation Agreement
to the Company and the expiration of the revocation period described in Section
4.02(c) of this Separation Agreement, the Company shall pay to Executive the
amounts set forth in Section 4.02 or Section 4.04 of the Employment Agreement,
as applicable. Such amounts shall be paid in the manner and the time specified
in the Employment Agreement and shall be reduced by standard withholding and
authorized deductions.”


This First Amendment amends the Agreement as set forth herein. All previously
existing obligations under the Agreement are hereby reaffirmed in all respects.


IN WITNESS WHEREOF, the Company has executed this First Amendment as of the
Effective Date.


AZZ INC.






By: /s/ Kevern R. Joyce                
Kevern R. Joyce
Chairman of the Board


3

